Citation Nr: 1418532	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  13-15 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUE

Entitlement to payment or reimbursement for the cost of laboratory tests, in the amount of $258.30, performed at Mason General Hospital in Shelton, Washington on June 28, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active service from March 1973 to December 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions by the Department of Veterans Affairs (VA) Medical Center in Portland, Oregon.  Jurisdiction over the case was subsequently returned to the VA Medical Center in Seattle, Washington.  

In connection with this appeal, the Veteran and her spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in September 2013.  A transcript of that hearing has been associated with the claims file.  


FINDING OF FACT

The Veteran reasonably assumed that a prior authorization for a contracted gastrointestinal (GI) consultation and colonoscopy would extend to laboratory tests ordered by the contracted physician in conjunction with the GI consultation and colonoscopy.


CONCLUSION OF LAW

The criteria for the payment or reimbursement for the cost of laboratory tests, in the amount of $258.30, performed at Mason General Hospital in Shelton, Washington on June 28, 2012, have been met.  38 U.S.C.A § 1703(a)(1) (West 2002); 38 C.F.R. § 17.52 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA facilities are not capable of furnishing required care or services, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services, for the treatment of a disability of a Veteran who has a total disability rating that is permanent in nature from a service-connected disability.  38 U.S.C.A § 1703(a)(1) (West 2002); 38 C.F.R. § 17.52 (2013).

In this case, the Veteran received prior authorization for a GI evaluation and colonoscopy by a non-VA contracted physician.  At the time of the GI evaluation, the contracted physician ordered laboratory tests.  At that time, the Veteran asked if the tests were necessary for the procedure and was informed by the contracted physician that they were.  After an attempt to have the ordered laboratory tests performed at her nearest VA Medical Center, the Veteran had the ordered laboratory tests at Mason General Hospital on June 28, 2012.  The Veteran was subsequently billed for the laboratory tests in the amount of $258.30.  Payment or reimbursement for that cost was denied by VA based on a finding that the services were not authorized.  

The Board finds that payment or reimbursement for the June 28, 2012, laboratory tests should be made.  The Board finds that it was reasonable for the Veteran to assume that the laboratory tests ordered by the contracted physician in conjunction with the GI consultation and colonoscopy would be covered by the umbrella of the prior authorization.  Therefore, the Board finds that payment or reimbursement for the cost of laboratory tests, in the amount of $258.30, performed at Mason General Hospital in Shelton, Washington on June 28, 2012, is warranted.


ORDER

Entitlement to payment or reimbursement for the cost of laboratory tests, in the amount of $258.30, performed at Mason General Hospital in Shelton, Washington on June 28, 2012, is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


